           Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                                         Case No. 1:18-CR-303
                v.

 JACKSON ALEXANDER COSKO,

                       Defendant.



    UNITED STATES MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

        The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully submits this memorandum in support of its oral motion for an

Order detaining the defendant, Jackson Cosko, pending trial, pursuant to 18 U.S.C.

§§ 3142(f)(1)(a), 3142 (f)(2)(A), and 3142(f)(2)(B).

        The defendant was arrested after he broke into the office of United States Senator Maggie

Hassan; used stolen login credentials to unlawfully access to a computer in Senator Hassan’s

office; attempted to keep a witness silent by threatening to release information belonging to a

United States Senator and the children of a United States Senator; and “doxxed,” or made public

with criminal intent, personal information of United States Senator Mike Lee.                   Since the

defendant’s arrest, pursuant to a search warrant, United States Capitol Police officers recovered

two handwritten notes from his apartment: one indicating that he planned further doxxing, and one

indicating that he planned to destroy evidence (i.e., to “burn aliases” and “wipe down comps”).

        The government respectfully submits that the defendant should be detained pending trial,

pursuant to 18 U.S.C. §§ 3142(f)(1)(a), 3142 (f)(2)(A), and 3142(f)(2)(B). The defendant has been

charged with a crime of violence; there is a serious risk of flight if the defendant is released; and

there is a serious risk that, if the defendant is released, he will obstruct or attempt to obstruct justice.

                                                     1
          Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 2 of 10




Moreover, there is evidence that the defendant may possess, or have control over, as-yet

unidentified information belonging to Members of the United States Congress – and that the

defendant may use or unlawfully release that information. In the charged threat, the defendant

asserted to one of Senator Hassan’s staffers, “I own EVERYTHING,” including “Emails[,] signal

conversations[, and] gmails. Senators children’s health information and socials.” The defendant

further asserted that, if the break-in were reported, he would “leak it all.” The government submits

that, without pretrial detention, no condition or combination of conditions will reasonably assure

the appearance of the defendant and the safety of any other person and the community, including

from the destruction of evidence or distribution of information belonging to Senator Hassan or

other victims.

                                    Procedural Background

       On October 3, 2018, the defendant was arrested and charged by complaint with violations

of 18 U.S.C. § 119 (Making Public Restricted Personal Information); 18 U.S.C. § 1028(a)(7)

(Identity Theft); 18 U.S.C. § 1030 (a)(3) (Computer Fraud); 18 U.S.C. § 875(d) (Threats in

Interstate Communications); 18 U.S.C. § 1512(b)(3) (Witness Tampering); 22 D.C. Code

§§ 801(b) (Second Degree Burglary); and 22 D.C. Code §3302(b) (Unlawful Entry). On October

5, 2018, a grand jury returned an indictment charging the defendant with those same violations. If

the defendant were convicted on all counts, he would face a statutory maximum sentence of over

48 years in prison, including a minimum 2 years in prison for Second Degree Burglary.

       At the defendant’s initial appearance, the government orally moved for detention pursuant

to 18 U.S.C. § 3142(f)(1)(A), 18 U.S.C. § 3142(f)(2)(A), and 18 U.S.C. § 3142(f)(2)(B), because

the defendant has been charged with a crime of violence (Second Degree Burglary), poses a serious




                                                 2
          Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 3 of 10




risk of flight, and poses a serious risk of obstruction of justice.     The Court ordered that the

defendant be temporarily detained until the detention hearing scheduled for October 9, 2018.

                   Factual Proffer of the Evidence Supporting the Charges

       The defendant has been charged with publishing the restricted personal information of

United States Senator Mike Lee on September 27, 2018, with the intent to threaten, intimidate, or

incite the commission of a crime of violence against Senator Lee. As set forth in the affidavit

supporting the criminal complaint, the publication, or “doxxing,” of Senator Lee’s personal

information was committed during a series of doxxing posts against United States Senators who

were participating in hearings concerning a nomination for the United States Supreme Court. See

Exhibit 1 (Affidavit). The personal information of three Senators, including Senator Lee, was

published on the website “Wikipedia.org,” while the hearings were in process. Later, after a fourth

Senator called for an investigation of that doxxing, the “Wikipedia” article for that Senator was

edited on October 1, 2018, to include the fourth Senator’s personal information, as well messages,

“He dares call for an investigation of ME?!?!?!? . . . I am the Golden God! . . . We are malicious

and hostile[.]” A few minutes later, the personal information of a fifth Senator was published on

Wikipedia, using a computer with the same IP address as the “malicious and hostile” post.

       The next day, on October 2, 2018, the defendant was caught in the act of burglarizing the

office of United States Senator Maggie Hassan (his former employer) for the purpose of illegally

accessing a computer in the Senator’s office. When the defendant recognized that he was caught

– by a staffer who knew the defendant well – he fled the office. However, only a few minutes

later, the defendant sent a threatening e-mail to that same staffer. Specifically, the e-mail asserted

that the defendant “own[ed] everything,” including e-mails, encrypted communications, and the

restricted, personal information of a Senator and the children of a Senator, and the e-mail



                                                  3
           Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 4 of 10




threatened, “If you tell anyone I will leak it all[.]” The defendant’s brazen attempt to silence this

witness was unfortunately credible. The defendant had been a system administrator in the

Senator’s office, and while he had been forced to resign several months prior, his system

administrator role had provided him with broad access to electronic data in the Senator’s office –

and his unlawful actions that night showed that he was still capable of accessing both the Senator’s

office and her computers.

       The defendant fled the Senate office complex at 10:21 p.m. on October 2, 2018. He was

arrested the following day, shortly before 11:30 a.m., after failing to report to work and falsely

telling his employer that an unidentified family emergency would keep him from the office.

       On that same day, the United States Capitol Police executed a search warrant at the

defendant’s residence. During the search of the defendant’s apartment, officers discovered

evidence that the defendant may have spent the night after the confrontation at Senator Hassan’s

office using cocaine and making plans to consolidate and conceal some relevant evidence, and to

destroy other evidence of his crimes. Specifically, United States Capitol Police officers found,

sitting openly on a counter in the defendant’s apartment, a tray with a small pile of white powder

that field-tested positive for cocaine, along with paraphernalia. See Exhibit 2 (photograph). The

executing officers also found a handwritten, undated note. Exhibit 3 (photograph). It stated:

       -   Backup all files
       -   Mail backup
       -   Burn aliases
       -   Wipe down comps

       Finally, officers found a crumpled note reflecting an undated intention to conduct

additional doxxing – specifically, a “contest of who to dox next” (see Exhibit 4 (photograph)) – as

well as an extensive collection of portable electronic storage devices, including devices used for

encrypted data. The contents of those devices is unknown at this time. It is similarly unknown


                                                 4
          Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 5 of 10




what data defendant was planning to “backup” and “mail,” whether the defendant had already

backed up anything, whether the defendant had already mailed a backup to another location or

person, and whether the defendant had already “burned” aliases or “wiped” computers.

                          Principles Governing Requests for Detention

       The Bail Reform Act, 18 U.S.C. § 3142, provides for pretrial detention where there is “no

condition or combination of conditions will reasonably assure the appearance of the person as

required and the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). See

United States v. Simpkins, 826 F.2d 94, 96 (D.C.Cir.1987). The Act provides for pretrial detention

where the defendant is charged with a “crime of violence,” 18 U.S.C. § 3142(f)(1)(A), where there

is a “serious risk that [he] will flee,” 18 U.S.C. § 3142(f)(2)(A), and where there is a “a serious

risk that [the defendant] will obstruct or attempt to obstruct justice, or threaten . . . or intimidate,

or attempt to threaten . . . or intimidate, a prospective witness[,]” 18 U.S.C. § 3142(f)(2)(B).

       The Act requires the Court to consider four factors in resolving a motion for pretrial

detention: (1) the nature and circumstances of the offense charged, including whether the offense

is a crime of violence; (2) the weight of the evidence against the defendant; (3) the history and

characteristics of the defendant; and (4) the nature and seriousness of the danger to any person or

the community that would be posed by the defendant's release. 18 U.S.C. § 3142(g).

       When community safety is the basis for detention, the government must prove the need for

detention by clear and convincing evidence. United States v. Smith, 79 F.3d 1208, 1209-10 (D.C.

Cir. 1996). When “risk of flight” is the basis, the government must prove the need for detention

by a preponderance of the evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).




                                                   5
          Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 6 of 10




                                The Factors Supporting Detention

        The government respectfully submits that each of the four Bail Reform Act factors weighs

in favor of detention, and supports the government’s contention that no condition or combination

of conditions can reasonably assure the safety of the community and the defendant’s appearance

at trial, and that the defendant presents a serious risk of flight and of obstruction of justice.

                         Nature and Circumstances of the Offense Charged

        The nature and circumstances of the offense weigh heavily in favor of detention. The

defendant faces significant jail time for serious offenses that posed a threat to the safety of the

community and to the safety of United States Senators and staff. The defendant has been charged

with posting personal information with the intent to intimidate a Senator, with intent that was

described in one of the posts as “malicious and hostile.” The publication of a Senator’s home

address in connection with highly publicized Senate hearings poses a danger to the Senator, the

Senator’s family, and the Senator’s staff. This is precisely why Congress criminalized “doxxing”

conduct in 18 U.S.C. §119 – to protect Members of Congress, federal officers and judges after a

series of tragic murders of persons in, and related to, the judiciary. See “Court Security Act of

2007,” Senate Report of Committee on the Judiciary, S.R. 110-42 at 2-3 (March 29, 2007).

        Moreover, the defendant is not only charged with doxxing conduct over the internet, but

the defendant also directly committed, physically and in person, a burglary at another United States

Senator’s office, where the defendant may well have been stealing information, preparing for

additional doxxing posts, or using his unlawful access to a Senate computer for other criminal

purposes. The physical burglary itself was dangerous. The defendant was fortunate to have been

discovered by an unarmed staffer, rather than an armed individual or Capitol Police Officer.

Indeed, that risk – as well as the risk of forcible property damage – is precisely why burglary is



                                                   6
          Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 7 of 10




explicitly classified as “a crime of violence” under the D.C. Code, 23 D.C. Code § 1331(4), and

as a “violent felony” under the U.S. Code. 18 U.S.C. § 924(e)(2)(B)(ii).1 As then-Judge Breyer

noted in United States v. Doe, 960 F.2d 221, 224-225 (1st Cir. 1992), “many states have [] statutes

with language that defines terms such as “crime of violence” or “violent felony.” See, e.g. . . . D.C.

Code Ann. § 22-3201(f) (1981) . . . These definitions normally include crimes such as burglary[.]”

       The defendant’s extortionate threats to a witness are likewise serious. The threats, which

were sent to the Senate staffer minutes after the confrontation in Senator Hassan’s office, not only

threatened to reveal very personal and private information related to a Senator’s children, but also

indicated that the defendant’s offenses involved the theft of “everything,” indicating that he

possesses an extensive collection of documents and information belonging to the Senator or her

staff. The investigation has not yet determined what, if any, documents or information the

defendant actually stole from the Senator, whether he has already encrypted or concealed that

information (e.g., in remote or “cloud-based” storage), or whether he mailed it to some place or

some third party. However, if the information resembles the description in the e-mail, its release

would cause serious harm to the community – and its use or destruction would constitute

obstruction of justice.

       The severity of the defendant’s conduct is likewise demonstrated by the response it

required from the Capitol Police. In the last week, the risk created by these doxxing offenses

required the Capitol Police to make additional security details available to victim Senators, their

families, and staffers, as a result of the defendant’s actions – and at significant costs to taxpayers.




1
  A “crime of violence” under the Bail Reform Act includes “any . . . offense that is a felony and
that, by its nature, involves a substantial risk that physical force against the person or property of
another may be used in the course of committing the offense.” 18 U.S.C. § 3156(a)(4)(B).
                                                   7
          Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 8 of 10




       Finally, in considering the nature and circumstances of the offense, the Court should also

weigh the penalty the defendant faces upon conviction. See United States v. Townsend, 897 F.2d

989, 995 (9th Cir. 1990). As noted above, in this case the defendant faces over 48 years in prison.

                                   The Weight of the Evidence

       The weight of the evidence against the defendant is substantial, and weighs heavily in favor

of detention. The defendant was caught in the act burglarizing Senator Hassan’s office by a

witness who immediately recognized the defendant as a former co-worker who had been forced to

resign. Similarly, as set forth in the affidavit (Exhibit 1), the doxxing post concerning Senator Lee

was committed from a workstation that was accessed using the defendant’s login credentials. The

strength of the evidence on the charges against the defendant is further confirmed by the recovery

of the notes and electronic evidence from the defendant’s residence. That, especially when paired

with the defendant’s failure to return to work the day after the burglary – and the manufactured

explanation to his former employer – reflects a significant consciousness of guilt.

                           History and Characteristics of the Defendant

       The defendant has a felony record, as described in the Pretrial Services Report. The

government intends to provide additional information under seal, which the government believes

demonstrates that the defendant’s history and characteristics favor detention, indicate that the

defendant is a flight risk and that he poses a danger to the safety any person and the community.

           The Nature and Seriousness of the Danger to Any Person or the Community

       The nature and circumstances of the dangers posed by release also weigh heavily in favor

of pretrial detention. The defendant is charged with crimes that have already harmed a significant

number of people. His conduct evinces a privileged belief that he is above the law or beyond its

reach. Indeed, even after the original doxxing, the defendant brazenly burglarized a Senator’s



                                                 8
          Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 9 of 10




office, unlawfully accessed Senate computers, and then threatened a witness who caught him in

the act. If that were not enough, even after the defendant had retreated to his home, he committed

additional offenses in relation to drug possession, and he created that “to-do list” discussing his

intention to secrete away additional electronic data, “burn aliases” and “wipe” computers.

       The defendant committed serious crimes, attempted to obstruct justice with respect to those

crimes, and then planned to commit additional serious crimes. There is evidence that the defendant

may possess, or have access to, additional information belonging to Members of the United States

Congress. The execution of those plans would likely constitute additional serious criminal

offenses, and would obstruct the administration of justice in an ongoing criminal investigation.

The government respectfully submits that, in this context, without pretrial detention, no condition

or combination of conditions will reasonably assure the appearance of the defendant and the safety

of any other person and the community, including from the destruction or criminal distribution of

evidence or information belonging to Members of the Congress or other victims in this case.

                                           Conclusion

       For all of the foregoing reasons, the government respectfully submits that no condition or

combination of conditions will reasonably assure the appearance of the defendant as required and

the safety of any other person and the community, including with respect to the integrity of the

investigation and trial from further criminal conduct and obstruction of justice. The government

therefore requests that the Court order that the defendant be detained pending trial.




                                                 9
Case 1:18-cr-00303-TFH Document 4 Filed 10/08/18 Page 10 of 10




                                   Respectfully submitted,

                                   JESSIE K. LIU
                                   UNITED STATES ATTORNEY
                                   D.C. Bar Number 472845

                             By: __________/s/_______________
                                Demian S. Ahn, DC Bar No. 49111
                                Tejpal S. Chawla, DC Bar No. 464012
                                Youli Lee, NY Bar No. 4064028
                                Assistant United States Attorneys
                                United States Attorney’s Office
                                555 Fourth Street, N.W.
                                Washington, D.C. 20530




                              10
